DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on 4/24/2019.  

Specification
The abstract of the disclosure is objected to for the following reasons:
Abstract sheet includes extraneous marking including line numbers and dash symbols.  
The Abstract is presented in multiple paragraph form rather than a single paragraph.

Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a functional unit for processing ingredients in claims 12 and 13.
According to the specification and drawings, a functional unit for processing ingredients is a component/device such as a mixer or heating element that physically interact with ingredients (page 9, lines 21-25; page 12, lines 9-13). 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4-5, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 2, lines 5-6 “a vital change to a previous recipe suggestion” renders claim 2 indefinite because in view of the specification and claim language, the meaning/scope of “vital change” is not reasonably clear.  For the purpose of examination “a vital change to a previous recipe suggestion” in lines 5-6 is interpreted as “a change to a previous recipe suggestion.”
In claim 4, line 5, “a vital change” renders claim 4 indefinite because in view of the specification and claim language, the meaning/scope of “vital change” is not reasonably clear.  For the purpose of examination “a vital change” in line 5 is interpreted as “a change.”
In claim 5, line 3, “the device interface” renders claim 5 indefinite due to lack of antecedent basis.  For the purpose of examination, “the device interface” in line 3 is interpreted as “a device interface.”
In claim 9, line 3, “the position information” renders claim 9 indefinite due to lack of antecedent basis.  For the purpose of examination, “the position information” in line 3 is interpreted as “position information.”
In claim 9, lines 5-6 “a vital change to a recipe suggestion” renders claim 9 indefinite because in view of the specification and claim language, the meaning/scope of “vital change” is not reasonably clear.  For the purpose of examination “a vital change to a recipe suggestion” in lines 5-6 is interpreted as “a change to a recipe suggestion.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention in each of these claims is directed to the abstract idea judicial exception without significantly more.
Claim 12, representative of substantially similar method claim 1, recites:
“A kitchen appliance for at least partially automated processing of a recipe, comprising 
a functional unit for processing ingredients, and 
a user interface for interaction with a user, 
wherein, 
the user interface is connected to an integrated control unit by means of which a method for food management with a kitchen appliance for at least partially automated processing of a recipe, comprising the following steps: 
- Receiving user-specific health data that can be assigned to a user profile, 
- Generation of an evaluation of health data for the user profile by a computing unit, 
- Determine a recipe suggestion based on the evaluation of health data, and 
- Output of the recipe suggestion at a user interface of the kitchen appliance can be initiated.”  
Representative claim 13 recites:
“A system for preparing food comprising:  4Atty Dkt. No.: BALS-059 USSN: 16/841,988 
a kitchen appliance, for at least partially automated processing of a recipe with a functional unit for processing ingredients and a user interface for interaction with a user, and 
a storage unit in which a user profile and user-specific health data can be stored, wherein, 
a computing unit is provided which is configured to produce an evaluation of the health data and to determine a recipe suggestion as a function of the evaluation and output it at the user interface.”  
The claim limitations considered to fall within the abstract idea are highlighted in bold font above and the remaining features are “additional elements.”
Step 1 of the subject matter eligibility analysis entails determining whether the claimed subject matter falls within one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  Claim 12 recites an apparatus and claim 13 recites a system, and therefore each falls within a statutory category.
Step 2A, Prong One of the analysis entails determining whether the claim recites a judicial exception such as an abstract idea. Under a broadest reasonable interpretation, the highlighted portions of claims 12 and 13 fall within the abstract idea judicial exception.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the highlighted subject matter falls within the mental processes category (including an observation, evaluation, judgment, opinion). MPEP § 2106.04(a)(2).
Regarding claim 12, the recited functions:
 “Receiving user-specific health data that can be assigned to a user profile, 
- Generation of an evaluation of health data for the user profile by a computing unit, 
- Determine a recipe suggestion based on the evaluation of health data, and 
- Output of the recipe suggestion,”
may be performed as mental processes.  Receiving user-specific health data that can be assigned to a user profile may be performed by mental processes (e.g., observation).   Generation of an evaluation of health data for the user profile by a computing unit may be performed by mental processes (e.g., evaluation, judgment, opinion).  Determine a recipe suggestion based on the evaluation of health data may be performed via mental processes (e.g., evaluation, judgment, opinion).  Output of the recipe suggestion can also be substantially performed via mental processes (e.g., via pen and paper).  The type of high-level information analysis and deduction recited in these elements has been found by the Federal Circuit to constitute patent ineligible matter (see Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind).
Similar limitations comprise the mental processes type abstract idea recited by independent claim 13.  Specifically, 
“produce an evaluation of the health data and to determine a recipe suggestion as a function of the evaluation and output it,”
may be performed via mental processes (e.g., evaluation, judgment, opinion).  
  
Step 2A, Prong Two of the analysis entails determining whether the claim includes additional elements that integrate the recited judicial exception into a practical application. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (MPEP § 2106.04(d)).
MPEP § 2106.04(d) sets forth considerations to be applied in Step 2A, Prong Two for determining whether or not a claim integrates a judicial exception into a practical application. Based on the individual and collective limitations of claims 12 and 13 and applying a broadest reasonable interpretation, the most applicable of such considerations appear to include: improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (MPEP 2106.05(b)); and effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)).
Regarding improvements to the functioning of a computer or other technology, none of the “additional elements” in either of claims 12 and 13 in any combination appear to integrate the abstract idea in a manner that technologically improves any aspect of a device or system that may be used to implement the highlighted step or a device for implementing the highlighted step such as a signal processing device or a generic computer.  
Regarding application of the judicial exception with, or by use of, a particular machine, the additional elements including “A kitchen appliance for at least partially automated processing of a recipe,  
a functional unit for processing ingredients, and 
a user interface for interaction with a user, 
wherein, the user interface is connected to an integrated control unit by means of which a method for food management with a kitchen appliance for at least partially automated processing of a recipe” and “a user interface of the kitchen appliance” in claim 12 are configured and implemented in a conventional rather than a particularized manner of determining and providing recipe information.  Similarly for claim 13, “a kitchen appliance, for at least partially automated processing of a recipe with a functional unit for processing ingredients,” “a user interface for interaction with a user,” “a storage unit in which a user profile and user-specific health data can be stored,” and “a computing unit” are configured and implemented in a conventional rather than a particularized manner of determining and providing recipe information.
Regarding a transformation or reduction of a particular article to a different state or thing, neither of claims 12 and 13 include any such transformation or reduction.  Each of claims 12 and 13 as a whole entails obtaining heath data and applying generalized processing (evaluation) to the health data to determine a recipe suggestion with the additional elements failing to provide a meaningful integration of the abstract idea (observing and evaluating health data) in an application that transforms an article to a different state.  The additional elements represent extra-solution activity that does not integrate the judicial exception into a practical application.  In view of the various considerations encompassed by the Step 2A, Prong Two analysis, claims 12 and 13 do not include additional elements that integrate the recited abstract idea into a practical application.
Therefore, claims 12 and 13 are each directed to a judicial exception and require further analysis under Step 2B.
Regarding Step 2B, the additional elements in claim 12 appear to be generic and well understood as evidenced by the disclosures of Hoffman (DE 102017112855 A1), Nadendla (US 2019/0313844 A1), and Chon (US 2020/0280821 A1), each of which teaches a recipe determination appliance/system that is computerized (i.e., kitchen appliance programmed and instructions for implementing health data processing and including a user interface in support thereof) and includes a user interface for displaying or otherwise outputting results to a user (Hoffman FIG. 1 kitchen appliance 2 including microprocessor 20, control unit 12 and first display device 14; Nadendla FIG. 1, [0054]; Chon FIGS. 2 and 3, [0052], [0060], and [0064]).   
Therefore, the additional elements are insufficient to result in the claim as a whole amounting to significantly more than the judicial exception.
Independent claims 12 and 13, and also claim 1 which includes substantially the same patent ineligible elements as claim 12, are therefore not patent eligible under §101.
Claims 2-11 and 16, which depend from claim 1, and claims 14-15, which depend from claim 13, provide additional features/steps which are part of an expanded algorithm that includes the abstract idea of claims 1, 12, and 13 (Step 2A, Prong One).  None of dependent claims 2-11 and 14-16 recite additional elements that integrate the abstract idea into practical application (Step 2A, Prong Two), and all fail the “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
Dependent claims 2-11 and 14-16 therefore also constitute ineligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (DE 102017112855 A1). 

As to claim 1, Hoffman teaches “[a] method for food management with a kitchen appliance (FIG. 1 kitchen appliance 2) for at least partially automated processing of a recipe (page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; Abstract), comprising the following steps: 
- Receiving user-specific health data that can be assigned to a user profile (FIG. 1 blood pressure sensor 26, movement sensor 30, and communication module 10; page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; page 3, Description, paragraph beginning with “Wearable can be a smartwatch”), 
- Generation of an evaluation of health data for the user profile by a computing unit (FIG. 1 microprocessor 20; page 3, Description, paragraph beginning with “In a preferred embodiment of the kitchen appliance, the at least one information”; page 3, Description, paragraph beginning with “If multiple pieces of information”; page 4, Description, paragraph beginning with “The information about at least one health characteristic”), 
- Determine a recipe suggestion based on the evaluation of health data (page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”), and 
- Output of the recipe suggestion at a user interface of the kitchen appliance (FIG. 1 display device 14; page 2, Description, paragraph beginning with “By means of the display device”; page 4, Description, paragraph beginning with “In a second method step”).”

As to claim 2, Hoffman teaches “[t]he method according to claim 1, 
wherein, 
at least the health data includes vital data of a user (page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”, health data includes blood pressure and heart rate)
or in that the generation of the evaluation includes a comparison of the health data with reference data 
or in that when generating the evaluation, a user response or a vital change to a previous recipe suggestion is considered.  

As to claim 3, Hoffman teaches “[t]he method according to claim 1, 
wherein, 
the method includes the following step: 
- Evaluation of historical data of at least previously performed cooking methods or previously utilized foods, 
whereby at least the history data are considered when determining the recipe suggestion 
or that the method includes the following step: 
- Determination of position information of at least the kitchen appliance or a user, whereby at least the position information is considered when determining the recipe suggestion 
or that the method includes the following step: 
At least partially automated processing of the recipe suggestion by the kitchen appliance (page 2, Description, paragraph beginning with “By means of the display device,” kitchen appliance displays recipe suggestion; page 3, Description, paragraph beginning with “In a further preferred embodiment of the kitchen appliance, a sensor for detecting,” kitchen appliance senses ingredient placement in comparison to recipe).”  

As to claim 4, Hoffman teaches “[t]he method according to claim 1, 
wherein, 2Atty Dkt. No.: BALS-059 USSN: 16/841,988 
determining the recipe suggestion includes at least one of the following steps: 
- Selection of a recipe from a recipe database on the basis of at least the evaluation of health data, a user goal or a vital change (page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”), and 
- Generation of a recipe using the evaluation of at least the health data of a user goal or a change in vitality.”  

As to claim 5, Hoffman teaches “[t]he method according to claim 1, 
wherein, 
external reception of the health data by the device interface is possible (FIG. 1 communication module 10; page 4, Description, paragraphs beginning with “1 shows a kitchen appliance 2” and “The control unit twelve”), and external transmission of the health data is at least partially prevented (page 4, Description, paragraphs beginning with “1 shows a kitchen appliance 2” control unit 12 and communication module 10 implement controlled wireless communications thus preventing unintended transmission of any data).”  

As to claim 6, Hoffman teaches “[t]he method according to claim 1, 
wherein, 
the health data includes activity data of a user (page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”, health data includes sleep quality and calorie consumption) and the receiving of the health data comprises the following step: 
Recording activity data (page 3, Description, paragraph beginning with “In a further embodiment of the method, at least one user habit”).” 

As to claim 7, Hoffman teaches “[t]he method according to claim 1, 
wherein, 
the receiving of the health data occurs via a sensor unit (FIG. 1 blood pressure sensor 26, movement sensor 30, and communication module 10 within kitchen appliance 2; page 3, Description, paragraph beginning with “Wearable can be a smartwatch”).”  

As to claim 8, Hoffman teaches “[t]he method according to claim 1, 
wherein, 
the method comprises the following step: 
- Receiving of a user goal which is assignable to the user profile, whereby the user goal is considered when determining the recipe suggestion (page 3, Description, paragraph beginning with “Certain conditions may be predetermined”).”  

As to claim 9, Hoffman teaches “[t]he method according to claim 1, 
wherein, 3Atty Dkt. No.: BALS-059 USSN: 16/841,988
a recipe sequence (page 2, Description, paragraph beginning with “Cooking recipes are sequences”; page 4, Description, paragraph beginning with “Each cooking recipe comprises a sequence) is determined at least as a function of the health data, the position information or the user goal (page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”)
or in that the recipe sequence is modified as a function of a user response or a vital change to a recipe suggestion of the recipe sequence.”  

As to claim 12, Hoffman teaches “[a] kitchen appliance (FIG. 1 kitchen appliance 2) for at least partially automated processing of a recipe (page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; Abstract), comprising 
a functional unit for processing ingredients (FIG. 1 kitchen appliance 2 including control unit 12, microprocessor 20, first vessel 16, and second vessel 18; page 2, Description, paragraph beginning with “By means of the display device”; page 3, Description, paragraph beginning with “In a further preferred embodiment of the kitchen appliance, a sensor”), and 
a user interface for interaction with a user (FIG. 1 control unit 12, microprocessor 20, and first display device 14), 
wherein, 
the user interface is connected to an integrated control unit (FIG. 1;  page 4, Description, paragraphs beginning with “1 shows a kitchen appliance 2” and “The control unit twelve” display device 14, display device 16, microprocessor 20, and control unit 12 operably interconnected) by means of which a method for food management with a kitchen appliance for at least partially automated processing of a recipe, comprising the following steps: 
- Receiving user-specific health data that can be assigned to a user profile (FIG. 1 blood pressure sensor 26, movement sensor 30, and communication module 10; page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; page 3, Description, paragraph beginning with “Wearable can be a smartwatch”), 
- Generation of an evaluation of health data for the user profile by a computing unit (page 3, Description, paragraph beginning with “In a preferred embodiment of the kitchen appliance, the at least one information”; page 3, Description, paragraph beginning with “If multiple pieces of information”; page 4, Description, paragraph beginning with “The information about at least one health characteristic”), 
- Determine a recipe suggestion based on the evaluation of health data (page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”), and 
- Output of the recipe suggestion at a user interface of the kitchen appliance can be initiated (page 2, Description, paragraph beginning with “By means of the display device”; page 4, Description, paragraph beginning with “In a second method step”).”
For the purpose of clarity and compact prosecution, it is noted that the last element “Output of the recipe suggestion at a user interface of the kitchen appliance can be initiated” is interpreted as a non-limiting feature of claim 12 due to the characterization “can be initiated” (i.e., may or may not be initiated) of the step “Output of the recipe suggestion at a user interface of the kitchen appliance.”

As to claim 13, Hoffman teaches “[a] system for preparing food (FIG. 1; page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”; Abstract) comprising:  4Atty Dkt. No.: BALS-059 USSN: 16/841,988 
a kitchen appliance (FIG. 1 kitchen appliance 2), for at least partially automated processing of a recipe (page 2, Claims (14), paragraph beginning with “Kitchen appliance – with a communication module”) with a functional unit for processing ingredients (FIG. 1 kitchen appliance 2 including control unit 12, microprocessor 20, first vessel 16, and second vessel 18; page 2, Description, paragraph beginning with “By means of the display device”; page 3, Description, paragraph beginning with “In a further preferred embodiment of the kitchen appliance, a sensor”) and a user interface for interaction with a user (FIG. 1 display device 14; page 2, Description, paragraph beginning with “By means of the display device”; page 4, Description, paragraph beginning with “In a second method step”), and 
a storage unit in which a user profile and user-specific health data can be stored (page 2, Description, paragraph beginning with “When the control unit is connected”; page 3, Description, paragraph beginning with “Wearable can be a smartwatch”), wherein, 
a computing unit is provided which is configured to produce an evaluation of the health data (FIG. 1 microprocessor 20; page 3, Description, paragraph beginning with “In a preferred embodiment of the kitchen appliance, the at least one information”; page 3, Description, paragraph beginning with “If multiple pieces of information”; page 4, Description, paragraph beginning with “The information about at least one health characteristic”) and to determine a recipe suggestion as a function of the evaluation (page 3, Description, paragraph beginning with “In a further embodiment of the method, information about the blood pressure”; page 4, Description, paragraphs beginning with “In a further embodiment of the method, at least one cooking recipe” and “In a second method step”) and output it at the user interface (FIG. 1 display device 14; page 2, Description, paragraph beginning with “By means of the display device”; page 4, Description, paragraph beginning with “In a second method step”).  

As to claim 14, Hoffman teaches “[t]he system according to claim 13, 
wherein, 
at least the computing unit or the storage unit can be in communication with at least a further kitchen appliance or a user device in order to record user-specific health data (FIG. 1 microprocessor 20 in communication with smartwatch 22 and smartphone 24; page 3, Description, paragraph beginning with “In a further embodiment of the method, at least one user habit”; )
or that a server comprises at least the computing unit or the storage unit (FIG. 1 external disk 34 requires a computing/storage platform for maintaining database based on communication with kitchen appliance 2; page 4, Description, paragraph beginning with “An external disk 34”; page 2, Description, paragraph beginning with “The database may be stored on one or more information carriers”).  

As to claim 15, Hoffman teaches “[t]he system according to claim 13, 
wherein, 
the kitchen appliance has an appliance interface by means of which the kitchen appliance can be in communication with at least the computing unit or the storage unit (FIG. 1 kitchen appliance 2 includes interface including communication module 20 in communication with smartwatch 22, smartphone 24, and external disk 34; page 2, Description, paragraphs beginning with “The control unit twelve is” and “An external disk 34”).  

As to claim 16, Hoffman teaches “[t]he method according to claim 7, 
wherein, 
the sensor unit at least comprises a user device (FIG. 1 smartwatch 22 and smartphone 24)
or comprises one of the following sensors: 
- Camera, 
- GPS sensor, 
- Scales, 
- Temperature sensor 
- Heart rate monitor, 
- Blood glucose sensor, 
- Blood pressure sensor (FIG. 1 blood pressure sensor 26), 
- Pulse sensor, or 
- Body fat sensor.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to claim 1 above, and further in view of Vallance (US 2019/0213914 A1).

As to claim 10, Hoffman teaches “[t]he method according to claim 1,” but does not expressly teach “a user group is assigned to the user profile.”  
Vallance teaches a method for selecting recipes based on user health profiles in which “a user group is assigned to the user profile ([0047] and [0100] extended family/friends can be added to profile).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Vallance’s teaching of assigning a user group to the user profile with the method disclosed by Hoffman.  The motivation would have been to enable the recipe selection methodology to extend to multiple persons and may frequently or occasionally share a meal as disclosed by Vallance.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to claim 1 above, and further in view of Li et al., "Intelligent Oven in Smart Home Environment," 2009 International Conference on Research Challenges in Computer Science, 2009, pp. 247-250, December 2009, IEEE 2009.

As to claim 11, Hoffman teaches “[t]he method according to claim 1,” and discloses activity suggestions in terms of implicit suggestion of consuming food prepare via recipes selected based on the health data but does not explicitly teach
“- Determination of an activity suggestion based on the evaluation of health data, and 
- Output of the activity suggestion.” 
Li teaches a recipe selection method that includes,
“- Determination of an activity suggestion based on the evaluation of health data (page 2 (of the attached copy), 2.1 Perspective of the project, paragraph beginning with “The main perspective of the design”; page 2, 2.3 Functionality of our intelligent oven, paragraph beginning with “There are nine major functions” recipe manipulation based on user’s health data and generating exercise program according to recipe) and 
- Output of the activity suggestion (page 2 (of the attached copy), 2.1 Perspective of the project, paragraph beginning with “The main perspective of the design”; page 2, 2.3 Functionality of our intelligent oven, paragraph beginning with “There are nine major functions” (output is implicit in producing and generating the activity suggestion)).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Li’s disclosed method including determining an activity suggestion based on the evaluation of health data with the disclosed recipe selection method of Hoffman such that the method includes determining an activity suggestion based on the evaluation of health data and outputting the activity suggestion such as via Hoffman’s disclosed user interface (FIG. 1 display device 14).  The motivation would have been to leverage the relations of both nutrition (recipe) and activity health, so that a combination of nutrition and activity information can be output in a manner in which there may be some mutual interrelation as disclosed by Li.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863